902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ella DEFINE, Plaintiff-Appellant,v.Louis SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-3772.
United States Court of Appeals, Sixth Circuit.
May 21, 1990.

Before KEITH and MILBURN, Circuit Judges, and GEORGE E. WOODS, District Judge.*
PER CURIAM:


1
This is an appeal from the August 18, 1989 magistrate's order affirming the Secretary's decision to deny Paul Define's1 application for disability insurance benefits under the Social Security Act, 42 U.S.C. Secs. 423(d)(1)(A) and 1382(c)(3)(A).


2
Paul Define ("Define") filed his application for benefits on June 5, 1986, claiming disability since November 22, 1985 due to chronic back problems and high blood pressure.  Define's application was denied initially and on reconsideration.


3
Define secured a hearing before an administrative law judge ("ALJ") on December 3, 1986.  On December 29, 1986, the ALJ issued a decision denying Define's application for benefits, but the Appeals Council vacated the ALJ's decision and remanded the case to allow Define to present additional evidence.  A supplemental hearing was held on December 4, 1987.  On February 25, 1988, the ALJ denied Define's claim, and the Appeals Council adopted the decision of the ALJ as the final decision of the Secretary.


4
The ALJ found that Define retained the residual functional capacity to perform a full range of medium work and that the Vocational Medical Guidelines set forth in 20 C.F.R. Sec. 404.1569 and 20 C.F.R. Part 404, Subpart P, Appendix 2, Table No. 3, Rule 203.12 directed a finding of not disabled.


5
On August 23, 1988, Define filed a complaint in district court challenging the Secretary's denial of benefits.  Define's widow, Ella Define, pursued his claim before a United States Magistrate.  See 28 U.S.C. Sec. 636(c).  The magistrate upheld the ALJ's decision in an August 18, 1989 memorandum opinion and order.  The parties agreed that the decision would be directly appealable to this court.  A timely notice of appeal was filed on August 22, 1989.


6
Having carefully considered the record, the briefs and the oral arguments of counsel, we find no error by either the ALJ or the magistrate warranting reversal.  Therefore, we AFFIRM the August 18, 1989 order of the Honorable Joseph W. Bartunek, United States Magistrate for the Northern District of Ohio.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation


1
 Following Define's death on October 19, 1988, his widow and representative, Ella Define, was substituted as the plaintiff in this action